DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 12/30/21, claims 1-3 and 7-8 have been amended, claim 6 and 9 have been canceled. 

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 12/30/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1) in view of Yokozeki (2015/0146010 A1), Doron (10,616,620 B1), and Han (2011/0150072 A1).
Regarding claims 1 and 8, Martemyanov et al discloses an encoding device that compression-encodes a plurality of images of a structure using parameters, the plurality of images and being captured at mutually different times to measure local displacement of the structure, the plurality of images including a first image and a second image, the encoding device/method comprising:
an inputter (Fig. 2, Input frame pixels) that receives input of a (third) region/area (picture area) in the first image/frame; 
a determiner (46) that performs:
(i)  obtaining a plurality of blocks by dividing the (third) region/area in the first image (paras. [0041], [0130], [0161], [0005]);
(ii) for each of the plurality of blocks, performing block matching on the plurality of blocks between the first image and the second image (inter picture/frame coding mode)(paras. [0036], [0038]); and
an encoder (30) that encodes each of the plurality of blocks including at least the first region/area (Fig. 2; para. [0041], [0005]).



 
the inputter that receives input of a third region in the first image from a user; 
deriving a degree of reliability for each of the plurality of blocks by performing block matching on the plurality of blocks between the first image and the second image;
for each of the plurality of blocks, determining whether the derived degree of reliability for the block is higher than a threshold;
encoding each of the plurality of blocks having the derived degree of reliability higher than the threshold using a first parameter, and
encoding each of the plurality of blocks not having the derived degree of reliability higher than the threshold using a second parameter,
wherein the first parameter is a coding parameter (e.g., smaller Quant step yields higher quality encoding) yielding less loss (thus higher quality then the second parameter) of image information due to (quality) lossy compression than the second parameter (e.g., bigger Quant step yielding lower quality encoding), and
wherein the plurality of blocks having the derived degree of reliability higher than the threshold and the plurality of blocks not having the derived degree of reliability higher than the threshold are both included in the third region input by the user.
However, Yokozeki teaches object detecting apparatus and image capturing apparatus/method for controlling object detecting apparatus comprising: 
deriving a degree of reliability for each of the plurality of blocks (Figs. 2, 4-5, and 7) by performing object feature(s) matching (aka, calculating a difference between features) on the plurality of blocks between the first image and the second image (paras. [0040-0041]), and
for each of the plurality of blocks, determining whether the derived degree of reliability for the block is higher than a threshold, in order to determine the region/area is the predetermined object (a region of interest) from an image, thereby detecting an object with stability while reducing false detection from an image with large distortion (abs.; paras. [0061], [0067], [0074-0075]).
Furthermore, Doron teaches low bitrate encoding of video comprising:
an inputter that receives an input of a region/area in a first video frame/image from a user (260), and further receives an input of a third region/area from the user (314, Yes) (Figs. 6-7);


deriving a degree of reliability (of a target area concerning a quality) for each of the plurality of blocks included in a video frame (208, 210, 266, 268, 270) (Figs. 5-6);
for each of the plurality of blocks, determining whether derived degree of reliability (such as selecting either higher or lower quality) for the block is to be used as the (high quality) target area/region or not (210, 212, 270, 272) (Figs. 5-6);
encoding each of the plurality of blocks having the derived degree of reliability higher/different than the non-target area/region by using a first (coding) parameter (210, 270, Higher quality); 
encoding each of the plurality of blocks not having the derived degree of reliability than the target area/region by using a second (coding) parameter (212, 272, Lower quality) (Figs. 5-6; paras. (36-44));
a processor may be configured to encode the ROI displayed to the user using a higher quality encoding/compression (using a first coding parameter e.g., yielding high bitrate and/or less loss), and to encode a remaining area (non-target area/region) of the spherical video in a lower quality encodingcompression (using a second coding parameter e.g., yielding low bitrate and/or more loss), wherein the quality of the compression may be varied according to the design criteria of a particular implementation, so that the image quality of the high quality encoding/compression may be greater than the image quality of the lower quality compression, wherein a number of quantization parameters used for compression may be reduced for the lower quality compression, and the high quality compression provides a version of the video that has less loss than the lower quality compression, in order to implement low bitrate encoding of video to support live streaming over a high latency and low bandwidth network (abs.; col. 1, lines 42-55 and 36-38; col. 3. lines 1-21).
Moreover, Han teaches video encoding/decoding apparatus/method comprising: 
an inputter (Figs. 2-3, Input image) that receives input of an image;
selecting at least one region/area (12) in the video frame/image, wherein the region/area is desired by an user or a contents provider or from which information should not be lost, in an image (10) can be encoded in a lossless (less loss) mode and the other region/area (14) can be encoded in a lossy mode, wherein the divided regions/areas are encoded in the lossless mode and the lossy mode, respectively (step S6) (Figs. 1 and 5; paras. [0007], [0070]);
wherein the region/area indication information identifies the at least one region/area, and In the H.264, a bypass flag and a quantization coefficient QP are used to switch the lossy mode and the lossless mode to each other (e.g. bypass flag syntax), wherein the entropy-coding  the lossy mode and the lossless mode by designating a corresponding/respective quantization range (abs.; paras. [0008], [0024]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine all of Yokozeki, Doron, and Han et al's teachings as above so that
the inputter receives input of a third region in the first image from a user, the determiner that performs:
deriving the degree of reliability for each of the plurality of blocks by performing block matching on the plurality of blocks between the first image and the second image,
for each of the plurality of blocks, determining whether the derived degree of reliability for the block is higher than the threshold;
encoding each of the plurality of blocks having the derived degree of reliability higher than the threshold using the first parameter, and
encoding each of the plurality of blocks not having the derived degree of reliability higher than the threshold using the second parameter,
wherein the first parameter is the coding parameter (e.g., smaller Quant step yields higher quality encoding) yielding less loss (thus higher quality then the second parameter) of image information due to (quality) lossy compression than the second parameter (e.g., bigger Quant step yielding lower quality encoding), and
wherein the plurality of blocks having the derived degree of reliability higher than the threshold and the plurality of blocks not having the derived degree of reliability higher than the threshold are both included in the third region input by the user,
in order to detecting an object with stability while reducing false detection from an image with large distortion, reduce an amount of bit necessary for switching the lossy mode and the lossless mode by designating a corresponding/respective quantization range, and implement low bitrate encoding of video to support live streaming over a high latency and low bandwidth network. 
Regarding claim 7, Martemyanov et al discloses the encoding device that obtains a bitstream (Coded Bitstream) including the plurality of images/frames (from Input frames) encoded by the encoding device (Fig. 2; paras. [0029-0030]).

7.	Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron (10,616,620 B1), and Han (2011/0150072 A1) as applied to claim 1 above, and further in view of HAN et al (2010/0231802 A1).
Regarding claim 2, the combination of cited references as above does not seem to particularly disclose, wherein the degree of reliability of the motion estimation is a value based on a sum of squared differences (SSD) in block matching between the first image and the second image.  
However, HAN et al teaches system/method for carrying out reliability classification for motion vectors in a video comprising a block matching error that can be expressed by a sum of squared differences (SSD) in block matching between a first (current) image and a second (reference) image, so as to generate the block matching error for the specified block and carry out reliability classification for motion vectors (abs.; para. [0030]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine HAN et al's teaching as above so that the degree of reliability of the motion estimation is a value based on the sum of squared differences (SSD) in block matching between the first image and the second image, so as to generate the block matching error for the specified block and carry out reliability classification for motion vectors.

8.	Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron (10,616,620 B1), Han (2011/0150072 A1), and HAN et al (2010/0231802 A1) as applied to claim 2 above, and further in view of Kobayakawa et al (10,616,588 B1).
Regarding claim 3, Martemyanov et al discloses the determiner as discussed above.
Furthermore, HAN et al teaches extracting an image feature amount from at least one of the plurality of images/frames (102, 1002) (Fig. 1; para. [0027]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the determiner extracts the image feature amount from at least one of the plurality of images, for substantially the same reason/rational as discussed above.
Furthermore, Doron teaches a processor may be configured to encode the ROI displayed to the user using a higher quality encoding/compression (using a first coding parameter e.g., yielding high bitrate and/or less loss), and to encode a remaining area (non-a lower quality encodingcompression (using a second coding parameter e.g., yielding low bitrate and/or more loss) as discussed above.
The combination of cited references as above does not seem to particularly disclose,
the determiner determines a region having an image feature amount greater than a threshold feature using the first parameter.
However, Kobayakawa et al teaches encoding processing apparatus/method comprising a determiner that determines a region having an image feature amount greater than a threshold feature amount (S122, S152, S154) as the first (moving) region (S124, S156), thereby determining the particular/specified region as the moving (non-static) region, and encoding the specified image region which has the correlation, so as to enable a reduction in the amount of operations (abs.; Figs. 9-10; col. 10, lines 52-67; col. 11, lines 13-56; col. 2, lines 48-51; also see Kobayakawa et al’s claim 4).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine Kobayakawa et al's teaching as above so that the encoder encodes the region having an image feature amount greater than the threshold feature amount as the first region using the first parameter, thereby determining the particular/specified region as the moving (non-static) region, and encoding the specified image region which has the correlation, so as to enable a reduction in the amount of operations.

9.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron  (10,616,620 B1), Han (2011/0150072 A1), HAN et al (2010/0231802 A1), and Kobayakawa et al (10,616,620 B1) as applied to claim 3 above, and further in view of Yanagihara et al (2005/0157786 A1).
Regarding claim 4, the combination of cited references as above does not seem to particularly disclose, wherein the image feature amount is a high frequency component amount.
However, Yanagihara et al teaches method for digital signal conversion device comprising an activity calculating section for calculating the activity for each macroblock from the luminance component of the DCT coefficient(s), and an image feature is calculated by using the maximum value of the AC value of the DCT coefficient, wherein the existence of fewer high-frequency components indicates a flat (static or no activity) image, thereby enabling less deterioration in signals by reducing the quantity of arithmetic processing of the data quantity of signals (abs.; paras. [0319], [0024]).
 the high frequency component amount, in order to utilize high-frequency components for the image feature that indicates a non-flat (motion or non-static) activity, thereby enabling less deterioration in signals by reducing the quantity of arithmetic processing of the data quantity of signals.

10.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron (10,616,620 B1), Han (2011/0150072 A1), HAN et al (2010/0231802 A1), and Kobayakawa et al (10,616,620 B1) as applied to claim 3 above, and further in view of Raveendran (2005/0276505 A1).
Regarding claim 5, the combination of cited references as above does not seem to particularly disclose, wherein the image feature amount is an edge amount. 
However, Raveendran teaches apparatus/method for image enhancement for low bit rate video compression comprising performing edge activity measurement, in order to avoid blurring of edge features (para. [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine Raveendran's teaching as above so that the image feature amount is the edge amount, in order to avoid blurring of edge features.

Conclusion 
11. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A)  Oh et al (2014/0301449 A1), Method of deriving quantization parameter.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483